Citation Nr: 1825107	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  13-18 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder.

2.  Entitlement to service connection for stuttering.

3.  Entitlement to service connection for fissures, originally claimed as a skin condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to April 1972, to include service in Vietnam from September 1971 to April 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The New York, New York RO now has jurisdiction.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for three issues:  an acquired psychiatric disorder; a stuttering disability; and fissures, originally claimed as a skin condition.

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

The Veteran received VA examinations in March and September 2010 for his three issues, and for each, a diagnosis was made, thus satisfying the requirement for a current disability.  However, in the accompanying opinion for service connection, the Board finds each opinion to be inadequate, and the appeal must be remanded for addendum opinions.

For the fissures issue, the opinion for direct service connection is insufficient in that the examiner only said "his present condition is not related to treatment noted in the Veteran's service record," without any rationale or discussion.

For the acquired psychiatric disorder and the stuttering disability, those disorders were noted at service entrance in the Veteran's induction examination in July 1969, and therefore must be analyzed pursuant to 38 U.S.C. § 1153 and 38 C.F.R. § 3.306.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  The Veteran reported during the March 2010 VA examination that he had symptoms of anxiety and stuttering during service.  While the examiner found that the Veteran had a history of anxiety and stuttering prior to service, but did render an opinion as to whether there is clear and unmistakable evidence that the disorders were not aggravated by service.  The September 2010 examiner did not clearly address whether or not there was inservice aggravation regarding stuttering.

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  
The occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Make appropriate efforts to obtain and associate with the claims file any further private or VA medical records identified and authorized for release by the Veteran.

2.  Obtain addendum opinions from appropriate VA professional(s), for a supplemental medical opinion for each issue to address the nature and etiology of the veteran's acquired psychiatric disorder, stuttering disability, and fissures disability.  The Veteran need not be scheduled for another VA medical examination unless needed to provide the requested medical opinion.  The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report.

a. For the fissures disability, an opinion regarding direct service connection is required.  Based on the review of the Veteran's entire record, the examiner should provide an opinion as to the following: 

Is it at least as likely as not (a 50 percent probability or more) that any diagnosed fissures disability had its onset during military service or is otherwise etiologically related to such service?

The examiner making the addendum opinion is reminded to take into account the Veteran's own statements regarding the onset and history of his disability. The examiner should be mindful that, in general, a disability may be connected to service even in the absence of documented treatment for the claimed disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, a rationale should be provided for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

For the acquired psychiatric disorder and the stuttering disability, because those disabilities were noted at service entrance, an opinion regarding aggravation is required in accordance with 38 C.F.R. § 3.306.  For each of those disabilities, the examiner  should render an opinion as to whether there is clear and unmistakable evidence that an acquired psychiatric disorder and stuttering were not aggravated by service.  In answering this inquiry, the examiner should address the Veteran's reported history regarding the disabilities.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.
 
Clear and unmistakable evidence means evidence that is undebatable or that cannot be mistaken or misunderstood.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.

If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

3.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




